Case: 21-40060     Document: 00516177719         Page: 1   Date Filed: 01/24/2022




           United States Court of Appeals
                for the Fifth Circuit                               United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                    January 24, 2022
                                  No. 21-40060                        Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                           Plaintiff—Appellee,

                                      versus

   Heriberto Zarco-Beiza,

                                                        Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:20-CR-1457-1


   Before Jolly, Higginson, and Engelhardt, Circuit Judges.
   Stephen A. Higginson, Circuit Judge:
         Heriberto Zarco-Beiza pleaded guilty to illegal re-entry and was
   sentenced to 65 months’ imprisonment. On appeal, he argues that his
   sentence is substantively unreasonable because the district court improperly
   relied on a bare arrest record. For the following reasons, we AFFIRM.
                                        I.
         On October 29, 2020, Heriberto Zarco-Beiza pleaded guilty, without
   the benefit of a plea agreement, to illegal re-entry into the United States
   following a previous deportation.    The criminal history section of the
Case: 21-40060       Document: 00516177719           Page: 2     Date Filed: 01/24/2022




                                      No. 21-40060


   Presentence Investigation Report (PSR) listed eleven adult criminal
   convictions, including four driving while intoxicated convictions from 1998,
   2004, 2006, and 2009.         The PSR included a section titled “Pending
   Charges,” which reads as follows:
          According to a Complaint, styled Case Number 1678250,
          charging driving while intoxicated 3rd or more, on June 5,
          2020, in Harris County, Texas, David Hurtado, did then and
          there unlawfully, a motor vehicle in a public place while
          intoxicated having previously been convicted of same in Case
          Number 1257077 and 1354721. Records reflect the defendant
          failed to report for pre-trial supervision resulting in the
          issuance of a warrant on September 2, 2020, which remains
          active. Offense details have been requested and are pending
          receipt. 1
   The Guidelines range was calculated as 10 to 16 months. In the section titled
   “Factors that May Warrant Departure,” the probation officer noted that
   “the Court may determine that the defendant’s criminal history category III
   under-represents the defendant’s past criminal conduct” because several of
   Zarco-Beiza’s convictions were too remote to receive criminal history points
   and because he had a pending criminal charge.
          In his written objections to the PSR, Zarco-Beiza objected to any
   upward departure and requested that the court consider a downward
   departure or variance. He argued against an upward departure on the basis
   that the Sentencing Commission had taken into account the fact that a
   criminal history score might be under-representative when it determined that
   older convictions should be disqualified. In addition, he argued against




          1
            The PSR explains that “David Hurtado” was one of Zarco-Beiza’s aliases, and
   neither party disputes that it was Zarco-Beiza who was the subject of this arrest.




                                            2
Case: 21-40060     Document: 00516177719          Page: 3   Date Filed: 01/24/2022




                                   No. 21-40060


   reliance on arrests because “he is presumed innocent of any arrests or
   apprehension not resulting in a conviction.”
          At the sentencing hearing, Zarco-Beiza requested a sentence within
   or below the recommended Guidelines range. The district court imposed an
   upward variance of 65 months, relying on Zarco-Beiza’s history of
   immigration offenses (and the associated lengthy sentences), his other past
   criminal convictions, and his pending DWI charge. The court also recited
   the § 3553(a) factors, including the “need to provide for the safety of the
   community,” “the need to deter further criminal conduct,” and “the need
   to promote further respect for the law.” In the written statement of reasons,
   the district court wrote: “The Court considered the defendant’s criminal
   history to include his pending driving while intoxicated charge and his
   repeated disregard of immigration law despite having escaped prosecution
   after the referenced pending charge, he returned to the United States.”
          Zarco-Beiza timely appealed.
                                         II.
          Zarco-Beiza briefly contends that his sentence is substantively
   unreasonable because the district court gave insufficient weight to the
   recommended Guidelines range. He specifically argues that the Guidelines
   range reflected the decision of the Sentencing Commission not to “give
   weight to the number of prior illegal re-entry prosecutions or the length of
   the sentence imposed in each,” and the district court discounted that
   decision by relying on his history of immigration offenses when imposing the
   upward variance. Zarco-Beiza preserved this issue by making the same
   argument in his written objections to the PSR. However, we have rejected
   the contention that “the district court [may] not rely on factors already
   encompassed within the guidelines to support a non-guidelines sentence.”
   United States v. Key, 599 F.3d 469, 475 (5th Cir. 2010) (“[G]iving extra




                                         3
Case: 21-40060         Document: 00516177719              Page: 4       Date Filed: 01/24/2022




                                          No. 21-40060


   weight to circumstances already incorporated in the guidelines . . . is within
   the discretion of the sentencing court.”).               Thus, Zarco-Beiza has not
   demonstrated that the district court gave insufficient weight to the
   Guidelines range by relying on Zarco-Beiza’s history of immigration offenses.
                                               III.
           Zarco-Beiza’s primary argument is that his 65-month sentence is
   substantively unreasonable because the district court improperly relied on a
   bare arrest record at sentencing. Specifically, Zarco-Beiza argues that the
   information in the PSR concerning his pending DWI charge constituted a
   bare arrest record, and the district court relied on that information in
   imposing an upward variance from the Guidelines range.
                                                A.
           This court reviews a properly preserved claim of substantive
   unreasonableness for abuse of discretion. Gall v. United States, 552 U.S. 38,
   56 (2007); United States v. Nguyen, 854 F.3d 276, 283 (5th Cir. 2017). Here,
   however, the Government argues that Zarco-Beiza is entitled to review only
   for plain error because he failed to preserve the bare arrest record claim by
   objecting specifically in the district court. 2 Zarco-Beiza counters that his
   general objection to the substantive reasonableness of the sentence 3 was


           2
             The Government also contends that Zarco-Beiza should have presented his bare
   arrest record claim as one of procedural error, rather than substantive unreasonableness,
   and that he abandoned the claim by failing to do so. We have analyzed bare arrest record
   claims in some cases as one of procedural error, see, e.g., United States v. Harris, 702 F.3d
   226, 229-30 (5th Cir. 2012) (per curiam), and in other cases as one of substantive
   unreasonableness, see, e.g., United States v. Foley, 946 F.3d 681, 685 (5th Cir. 2020). We
   have never required a bare arrest record claim to be presented as procedural error, and we
   decline to do so now.
           3
            After the district court announced Zarco-Beiza’s sentence, defense counsel
   stated, “Your Honor, respectfully, we would object to the sentence being greater than
   necessary to achieve the 3553(a) factors. Despite the factors listed by the Court, I would




                                                4
Case: 21-40060        Document: 00516177719             Page: 5      Date Filed: 01/24/2022




                                         No. 21-40060


   sufficient to preserve the more specific issue for review on appeal, citing
   instances in which this court has applied abuse of discretion review to specific
   arguments supporting a substantive reasonableness claim that had not been
   clearly raised before the district court. See United States v. Reynoso-Escuadra,
   821 F. App’x 330, 333 n.3 (5th Cir. 2020) (unpublished) (collecting cases).
           The Supreme Court addressed what a defendant is required to do to
   preserve a claim of substantive unreasonableness in Holguin-Hernandez v.
   United States, 140 S. Ct. 762 (2020). The Court held that a defendant who
   argues for a particular sentence “communicates to the trial judge his view
   that a longer sentence is ‘greater than necessary’” and, thus, preserves for
   review on appeal his claim that the sentence is substantively unreasonable.
   Holguin-Hernandez, 140 S. Ct. at 766-67. In a concurrence, Justice Alito
   noted that the Court was not deciding “what is sufficient to preserve any
   ‘particular’ substantive-reasonableness argument. . . . Thus, we do not
   suggest that a generalized argument in favor of less imprisonment will
   insulate all arguments regarding the length of a sentence from plain-error
   review.” Id. at 767 (Alito, J., concurring).
           Since Holguin-Hernandez, our cases have pretermitted the question of
   how to preserve a “‘particular’ substantive-reasonableness argument,” id.,
   because the defendant could not prevail even under the less deferential
   standard. See, e.g., United States v. Holguin-Hernandez, 955 F.3d 519, 520 n.1
   (5th Cir. 2020) (per curiam); United States v. Loucious, 803 F. App’x 798, 798
   n.1 (5th Cir. 2020) (unpublished); United States v. Navarro-Jusino, 993 F.3d
   360, 362 n.2 (5th Cir. 2021); Reynoso-Escuadra, 821 F. App’x at 333 n.3 (bare
   arrest record claim). Here, however, the standard of review is dispositive, so



   just note that Mr. Zarco has no intentional violent crimes and the majority of convictions
   are remote and were disqualified.”




                                               5
Case: 21-40060         Document: 00516177719               Page: 6       Date Filed: 01/24/2022




                                           No. 21-40060


   we must decide whether Zarco-Beiza properly preserved his bare arrest
   record claim.
           We hold that Zarco-Beiza’s objection in the district court was
   insufficient to preserve the bare arrest record claim. In Holguin-Hernandez,
   the Supreme Court explained that the question at the crux of the preservation
   requirement “is simply whether the claimed error was ‘brought to the
   court’s attention.’” 140 S. Ct. at 766 (quoting Fed. R. Crim. P. 52(b)).
   The Court held that “[a] defendant who, by advocating for a particular
   sentence, communicates to the trial judge his view that a longer sentence is
   ‘greater than necessary’ has thereby informed the court of the legal error at
   issue in an appellate challenge to the substantive reasonableness of the
   sentence.” Id. at 766-67. Here, by contrast, neither the written objections4
   nor the arguments and objections made at the sentencing hearing could have
   reasonably “informed the court of the legal error at issue”—i.e., improper
   reliance on a bare arrest record. Id. at 766. For that reason, Zarco-Beiza’s
   bare arrest record claim is subject to review only for plain error. See Fed. R.
   Crim. P. 52(b).
           On plain error review, Zarco-Beiza must demonstrate that “(1) the
   district court committed error, (2) the error was plain or obvious, (3) the
   error affected his substantial rights, and (4) the error ‘seriously affect[ed] the
   fairness, integrity or public reputation of judicial proceedings.’” United




           4
              Zarco-Beiza’s written objections to the PSR state, “Further, he is presumed
   innocent of any arrests or apprehension not resulting in a conviction.” A district court can
   rely on an arrest record at sentencing, despite the presumption of innocence, if the
   information in the PSR contains sufficient indicia of reliability. The problem of a bare arrest
   record is the lack of indicia of reliability, not merely the presumption of innocence. See
   Harris, 702 F.3d at 231. Therefore, this sentence in Zarco-Beiza’s written objections was
   insufficient to bring the specific bare arrest record claim to the district court’s attention.




                                                 6
Case: 21-40060       Document: 00516177719           Page: 7     Date Filed: 01/24/2022




                                      No. 21-40060


   States v. Williams, 620 F.3d 483, 493-94 (5th Cir. 2010) (alteration in original)
   (quoting United States v. Olano, 507 U.S. 725, 732 (1993)).
                                           B.
          “The term ‘bare arrest record,’ in the context of a PSR describes the
   reference to the mere fact of an arrest—i.e. the date, charge, jurisdiction and
   disposition—without corresponding information about the underlying facts
   or circumstances regarding the defendant’s conduct that led to the arrest.”
   United States v. Harris, 702 F.3d 226, 229 (5th Cir. 2012) (per curiam). “By
   contrast, an arrest record is not bare when it is accompanied by ‘a factual
   recitation of the defendant’s conduct that gave rise to a prior unadjudicated
   arrest’ and ‘that factual recitation has an adequate evidentiary basis with
   sufficient indicia of reliability.’” United States v. Windless, 719 F.3d 415, 420
   (5th Cir. 2013) (quoting Harris, 702 F.3d at 231).
          We have repeatedly held that it is error for a district court to rely on a
   bare arrest record at sentencing because it does not provide “sufficient
   indicia of reliability” to satisfy due process. See, e.g., United States v. Johnson,
   648 F.3d 273, 277 (5th Cir. 2011) (“[W]ithout sufficient indicia of reliability,
   a court may not factor in prior arrests when imposing a sentence. This
   comports with the due process requirement that sentencing facts must be
   established by a preponderance of the evidence.”); id. at 278 (“[F]or a non-
   Guidelines sentence, just as for a Guidelines sentence, it is error for a district
   court to consider a defendant’s ‘bare arrest record’ at sentencing.”); United
   States v. Foley, 946 F.3d 681, 686 (5th Cir. 2020) (“[W]e have routinely held
   that it is improper for the district court to rely on a ‘bare’ arrest record in the
   context of sentencing following a criminal conviction.”); Harris, 702 F.3d at
   229 (“[T]he consideration of the fact of prior arrests, without more, is
   prohibited.”); United States v. Jones, 444 F.3d 430, 434 (5th Cir. 2006) (“[I]t
   was error to take the mere fact of prior arrests into account.”).




                                            7
Case: 21-40060       Document: 00516177719            Page: 8      Date Filed: 01/24/2022




                                       No. 21-40060


          As an initial matter, it is evident that the information in Zarco-Beiza’s
   PSR regarding the pending DWI charge is a “bare arrest record.” The
   paragraph on the pending DWI charge contained only “the date, charge,
   jurisdiction and disposition” and included no “corresponding information
   about the underlying facts or circumstances regarding the defendant’s
   conduct that led to the arrest.” 5 Harris, 702 F.3d at 229. In United States v.
   Foley, we held that a PSR contained a bare arrest record even where, as here,
   it described pending charges, not just a mere arrest. 946 F.3d at 687. Like an
   arrest, the fact that charges have been filed, without more, does not provide
   sufficient indicia of reliability. The presumption of innocence applies equally
   whether a person has been arrested or charged, and a criminal charge, like an
   arrest, need only be supported by probable cause, whereas facts relied on in
   sentencing must be supported by a preponderance of the evidence. See
   Windless, 719 F.3d at 420 (“Due process requires ‘that sentencing facts . . .
   be established by a preponderance of the evidence.’” (quoting Johnson, 648
   F.3d at 277)); see also Illinois v. Gates, 462 U.S. 213, 235 (1983) (distinguishing
   the preponderance of the evidence and probable cause standards). Because
   the information in Zarco-Beiza’s PSR on the pending DWI charge bears no
   indicia of reliability, it is a “bare arrest” record.
          Next, we must determine whether the district court relied on the bare
   arrest record at sentencing. The Government’s contention that the district
   court gave no weight to the bare arrest record is contradicted by the record.
   At the sentencing hearing, the district court referred to the bare arrest record
   by stating, “And you were picked up on a DWI that [your attorney] did



          5
             Evidently, the probation officer also believed the information in the PSR was
   insufficient, as it notes that “[o]ffense details have been requested and are pending
   receipt.” There is no evidence in the record that further details were ever received or
   presented to the district court.




                                             8
Case: 21-40060         Document: 00516177719               Page: 9      Date Filed: 01/24/2022




                                          No. 21-40060


   reference in June of this year.” Shortly thereafter the court referenced the
   pending DWI charge again: “And then it also causes the Court concern that
   you have on your record already a DWI and you were arrested for a DWI, and
   that is a charge that is pending.” Significantly, in the one-sentence written
   statement of reasons, the district court specifically noted that it was
   considering Zarco-Beiza’s “criminal history to include his pending driving
   while intoxicated charge.” 6 The district court’s comments at the sentencing
   hearing and in the statement of reasons demonstrate that the pending DWI
   charge was at least one factor the district court relied upon at sentencing.
           The district court’s reliance on the bare arrest record was error.
   Given our repeated and unequivocal prohibition on such reliance, that error
   was plain.
           However, at the third prong of plain error review, Zarco-Beiza has not
   “demonstrated a reasonable probability that he would have received a lesser
   sentence but for the court’s consideration of his ‘bare’ arrest record.”
   United States v. Williams, 620 F.3d at 496. The district court judge stated at
   the sentencing hearing, “I’ve considered the need to provide for the safety
   of the community. And as to that factor, in particular your history of driving
   while intoxicated, even aside from the pending charge for that, the Court also
   considers the need to deter further criminal conduct.” The district court’s
   avowal that “even aside from the pending charge” it would have imposed the
   same sentence may not be dispositive on its own. See Johnson, 648 F.3d at
   279-80 (holding that reliance on the bare arrest record was not harmless even
   where the district court stated that “the sentence is not based on the
   arrests”). But a review of the sentencing hearing as a whole makes clear that



           6
            This is significant because, at sentencing, Zarco-Beiza first raised the issue of his
   pending charge, making some responsive comment from the court understandable.




                                                 9
Case: 21-40060     Document: 00516177719           Page: 10    Date Filed: 01/24/2022




                                    No. 21-40060


   the district court’s primary motivation for imposing the upward variance was
   Zarco-Beiza’s history of re-entering the United States after being deported.
          The district court repeated its concern about Zarco-Beiza’s
   immigration history, stating at various points: “[I]t is wrong to [support a
   family] by violating our immigration laws. And at some point in time, Mr.
   Zarco, you have to accept that. And you haven’t and I am not convinced that
   you are going to even hereafter,” “And I’m just convinced that a sentence
   within the Guideline range is not sufficient here because you’ve already
   received, as we’ve noted, you know, a sentence of 65 months in custody and
   that didn’t do it,” and “Because whether you like it or not, it is an offense to
   re-enter this country illegally after you have been deported. And the Court
   considers the need to promote further respect for the law, again for the same
   reason, that you have repeatedly disregarded our immigration laws.”
          Most significantly, the district court emphasized that it was imposing
   the same sentence that Zarco-Beiza received for his prior illegal re-entry
   conviction: “I think it would be appropriate to sentence you to the same term,
   that is another term of 65 months in custody. And hopefully, this time, Mr.
   Zarco, that will do it.” Given the district court’s emphasis on Zarco-Beiza’s
   immigration history, and in particular the decision to impose the same 65-
   month sentence Zarco-Beiza had received previously, we cannot say that
   there is a “reasonable probability” that the district court would have imposed
   a lesser sentence absent consideration of the bare arrest record. Williams,
   620 F.3d at 496.
          Zarco-Beiza argues that this case is similar to Johnson, where the
   district court discussed past arrests in the written statement of reasons and
   at the sentencing hearing, but specifically stated it was not basing the
   sentence on those past arrests, while focusing primarily on “the
   circumstances of the instant offense.” Johnson, 648 F.3d at 275. Based on




                                         10
Case: 21-40060     Document: 00516177719            Page: 11   Date Filed: 01/24/2022




                                     No. 21-40060


   that record, we were “left uncertain as to whether the district court would
   have imposed the same sentence absent the arrests” and vacated the
   sentence. Id. at 278. While the facts in Johnson are similar to the instant case,
   the standard of review is not. There, we reviewed for abuse of discretion, so
   the burden was on the Government to prove harmlessness. Id. Here, on plain
   error review, the burden is on Zarco-Beiza. See Williams, 620 F.3d at 496;
   Johnson, 648 F.3d at 278 n.12 (distinguishing Williams on standard of
   review).
                                         IV.
          We conclude that the district court committed error by relying on a
   bare arrest record at sentencing. Though that error was plain, it did not affect
   Zarco-Beiza’s substantial rights because he cannot show that he would have
   received a lesser sentence absent the error.         Therefore, Zarco-Beiza’s
   sentence is AFFIRMED.




                                          11